Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record fails to disclose or fairly suggest, alone or in combination,  a method of using a mobile device to commission a lighting control system, the method comprising: determining a location of the mobile device; determining an orientation of the mobile device at the location; capturing an image within the location on a camera of the mobile device, wherein the image comprises a lighting fixture at the location and particularly including “overlaying floor plan data over the lighting fixture in the image on the display of the mobile device based on the location and orientation of the mobile device, wherein the floor plan data comprises a floor plan identifier that identifies the lighting fixture on a floor plan: receiving, via the mobile device, a unique identifier of a lighting control associated with the lighting fixture, wherein the unique identifier is configured to identify the lighting control device in messages transmitted to control an amount of power provided to a lighting load in the lighting fixture”, in combination with the remaining claimed limitations as recited in claim 1 (claims 2-16 are allowable since they are dependent on claim 1).
Prior art of record fails to disclose or fairly suggest, alone or in combination, a method of using a mobile device to commission a lighting control system, the method comprising: capturing an image on a camera of the mobile device, wherein the image comprises a lighting fixture within a location of the image; receiving a unique identifier of a lighting control device associated with the lighting fixture and particularly including “ wherein the unique identifier is configured to identify the lighting control device in messages transmitted to control an amount of power provided to a lighting load in the lighting fixture: prompting a user to provide a floor plan identifier that identifies the lighting fixture on a floor plan; receiving the floor plan identifier; and associating the unique identifier of the lighting control device with the floor plan identifier” as recited in claim 17 (claims 18-24 are allowable since they are dependent on claim 17).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Minh D A/
Primary Examiner
Art Unit 2844